DETAILED ACTION
	This is a Supplemental Action which including 101 rejection of claims 23-30.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action replaces  the non-final action mailed on 6/3/2002 in order to correct an omitted rejection.

Drawings
The drawings were received on 04/02/2019 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recites “A machine-readable storage medium…”.  The disclosure explicitly only defines in paragraph [0088]  however,  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” this does not include machine-readable storage medium and as such  the claimed “machine-readable storage medium”  encompasses non-statutory embodiments.
The examiner suggests the applicant to amend claim language by including the word “non-transitory” in front of the phrase " a computer readable storage medium" to clearly define and exclude the non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 2019/0012595 A1).
 	Regarding claims 1, 13 and 23. Beser teaches a device, comprising:
 	 a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
 	a reception component that receives a request for an update to a machine learning model associated with a software program (Paragraphs [0032-0033] teach model blockchain 140 received model update from node 110 which can be software update), wherein the request is received in accordance with a defined blockchain protocol (Paragraph [0019-0020] teach blockchain technology), and wherein the request comprises model development data used in association with optimization of an instance of the machine learning model (Paragraph [0017] teach computing model/nodes involved in machine learning which program to perform specific task that optimization of an instance of the machine learning model).
 	Beser does not expressly teach a transaction management component that employs a blockchain system to facilitate managing fulfillment of the request.
However, said feature is obvious in view of the teaching of Beser. In particular, Beser teaches the validation nodes that validated the models update data and perform testing the model update data to determine whether the models data cures the prediction error, detected the new model  (Paragraphs [0035], [0053-0056] teach validation network configure to validate and models update and proof new models update).
 	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify blockchain system to facilitate managing fulfillment of the request as taught by Beser so as to provide the successful of update new data/software/models with no error.

 	Regarding claims 5 and 17. Beser teaches the device of claim 1, wherein the transaction management component employs the blockchain system to record transaction information regarding the request and the fulfillment of the request using a blockchain data structure (Paragraphs [0035], [0053-0056]).

 	Regarding claim 24. Beser teaches the machine-readable storage medium of claim 23, wherein the software update management system employs the blockchain network and an associated blockchain protocol to facilitate reception and fulfillment of the request (Paragraphs [0035], [0053-0056]).

 Claim 2-4, 6-7, 14-16, 18-19, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 2019/0012595 A1) in view of Reddy et al. (US 2019/0306173 A1).
 	Regarding claims 2 and 14. Beser teaches the device of claim 1, but is silent on wherein the computer executable components further comprise:
 	a model update component that generates an updated version of the machine learning model based on the model development data.
	In an analogous art, Reddy teaches
 	a model update component that generates an updated version of the machine learning model based on the model development data (Paragraph [0039], [0107], [0240] teach update new version of the machine learning model).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Beser with Reddy’s system such that updated version of the machine learning model based on the model development data in order to provide the machine learning operates an efficiency.

 	Regarding claim 3 and 15. Beser and Reddy teach the device of claim 2, Reddy teaches  wherein transaction management component employs the blockchain system to determine whether the update is validated, and wherein the model update component generates the updated version of the machine learning model based on a determination that the update is validated (Paragraphs [0107, [0240]).

 	Regarding claims 4 and 16. Beser and Reddy teach the device of claim 2, Reddy teaches   wherein the computer executable components further comprise:
 	a software update component that generates update data for incorporating the updated version of the machine learning model into the software program (Paragraph [0039], [0107], [0240]); and
 	a distribution component that provides the update data to an authorized entity associated with the request, resulting in the fulfillment of the request (Paragraphs [0065-0066], [0072]).

 	Regarding claim 6, 18 and 28. Beser teach the device of claim 1, further Reddy teaches wherein the model development data comprises training data used to train the instance of the machine learning model, test data used to test the instance of the machine learning model, and validation results data generated based on application of the test data to the instance of the machine learning model (Paragraphs [0054], [0074)
 	Regarding claims 7,19, 26 and 29. Beser and Reddy teach the device of claim 6, further Reddy teaches wherein the software program comprises an optimization component that trains the instance of the machine learning model based on the training data and evaluates performance of the instance of the machine learning model based on the test data, resulting in the validation results data (Paragraphs [054], [0074], [0243-0244]).
 	Regarding claim 25. Beser teach the machine-readable storage medium of claim 23, further Reddy teaches wherein the sending the request comprises encrypting the request in accordance with a blockchain protocol of the blockchain network (Paragraphs [0067], [0071]).

Claims 8-9, 10-12, 21-22, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 2019/0012595 A1) in view of Reddy et al. (US 2019/0306173 A1) and further view of Nuthi et al. (US 2020/0210850 A1).
 	Regarding claims 8 and 20. Beser and Reddy teach the device of claim 7, but is silent on wherein the optimization component prevents access to model information defining a structure, parameters, and parameter weights of the instance of the machine learning model.
	In an analogous art, Nuthi teaches
	wherein the optimization component prevents access to model information defining a structure, parameters, and parameter weights of the instance of the machine learning model (Paragraph [0080] teach structure, parameters, and parameter weights of the machine learning model)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Beser and Reddy with Nuthi’s system such that defining a structure, parameters, and parameter weights of the instance of the machine learning model in order to provide a quickly service and repair  for the machine.

 	Regarding claims 9 and 27. Beser, Reddy and Nuthi teach the device of claim 7, Nuthi teaches wherein the reception component receives the request based on the validation results data indicating the performance of the instance of the machine learning model exceeds a defined performance level (Paragraphs [0080], [0089]).
 	
 	Regarding claim 10. Beser and Reddy teach the device of claim 6,Reddy teaches  wherein updates to the software program are controlled by a regulatory policy and wherein the request further comprises compliance information declaring that the model development data complies with the regulatory policy (Paragraphs [0051-0052]).

 	Regarding claims 11 and 21. Beser, Reddy and Nuthi teach the device of claim 6, Reddy teaches wherein updates to the software program are controlled by a regulatory policy and wherein the request further comprises compliance information that documents compliance with the regulatory policy in association with generation and utilization of the model development data Paragraphs [0051-0052], [0063]).

 	Regarding claims 12, 22 and 30. Beser, Reddy and Nuthi teach the device of claim 11, Beser teaches wherein the software program comprises a medical device product (Paragraph [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641